Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 1 of 23




  SCHEDULE
     A
 Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 2 of 23




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 3 of 23




  SCHEDULE
      B
 Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 4 of 23




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 5 of 23




  SCHEDULE
     C
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 6 of 23




                                     SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tract: RGV-RGC-5059
Owner: Unknown Heirs/Devisees of Arturo Garza, Jr.
Acres: 1.312

Being a 1.312 acre (57,148 square feet) parcel of land, more or less, being out of the Juana

Josefa Gutiérrez Survey, Abstract No. 84, Porción 72, ancient jurisdiction of Camargo,

Mexico, now Starr County, Texas, being out of Share 2-A as described in the Final Decree

of Partition recorded in Volume 88, Page 470, Deed Records of Starr County, Texas, and

being out of the remainder of a called 29.200 acre tract conveyed to Arturo Garza, Jr. by

Executor's Deed recorded in Volume 462, Page 307, Deed Records of Starr County, Texas

(First Tract, Share 2-A), said parcel of land being more particularly described by metes

and bounds as follows;

Commencing at a found 5/8” iron rod at the original southwest corner of Share 2-A, the

original southeast corner of Share 1, and the southeast corner of a called 15.936 acre tract

conveyed to Camilo Garza, Ramon R. Garza and Isidra A. de Garza by Partition

Agreement recorded in Volume 93, Page 49, Deed Records of Starr County, Texas (Tract

II), being the same tract of land acquired by Jesus M. Garza, Reyna G. Sepulveda,

Ranulfo Garza, Elida G. Ramirez, Maria Garza, Mariana Garza, Gloria Garza, Ramon

Garza, Jr. and Rene Garza through inheritance from the Estate of Ramon R. Garza

recorded under Cause No. 871, Probate Records of Starr County, Texas, being the same

tract of land acquired by Jesus M. Garza, Reyna G. Sepulveda, Ranulfo Garza, Elida G.
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 7 of 23




                               SCHEDULE C (Cont.)

Ramirez, Maria Garza, Mariana Garza, Gloria Garza, Ramon Garza, Jr. and Rene Garza

through inheritance from the Estate of Camilo Garza recorded under Cause No. 853,

Probate Records of Starr County, Texas, being the same tract of land conveyed to

Hortencia Gonzalez Lent, Odilia Gonzalez Guerrero, Benilde Gonzalez Rosa, Dora

Gonzalez Bilano, Julio Gonzalez, Delia Olga Gonzalez Garcia, Emma Gonzalez Ramon,

Zoila Gonzalez Fuentes and Minerva Frances Criado by Affidavit of Heirship recorded

in Volume 405, Page 89, Deed Records of Starr County, Texas, being the same tract of

land conveyed to Dario Gonzalez and Eduardo Gonzalez by Affidavit of Marital and

Family History of Jesus Maria Garza recorded in Volume 447, Page 703, Deed Records

of Starr County, Texas, and being the same tract of land conveyed to Jesus M. Garza by

Warranty Deed recorded in Volume 1421, Page 483, Official Records of Starr County,

Texas, said point having the coordinates of N=16662112.761, E=848816.889, said point

bears S 34°06'38" E, a distance of 4283.36’ from United States Army Corps of Engineers

Control Point No. 210;

Thence: N 09°03'30" E (N 08°07'00" E, Record), with the west line of Share 2-A and the

east line of Share 1, for a distance of 2891.87’ to a set 5/8” rebar with an MDS LAND

SURVEYING aluminum disk capped survey marker stamped with the following

description: “RGV-RGC-5058- 5=5059-1” for the Point of Beginning and southwest

corner of Tract RGV-RGC-5059, said point being in the west line of Share 2-A and the

east line of Share 1, said point having the coordinates of N=16664968.561,

E=849272.187;
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 8 of 23




                                 SCHEDULE C (Cont.)

Thence: with the common lines of Share 2-A and Share 1, the following courses and

distances:


        x       N 09°03'30" E (N 08°07'00" E, Record), for a distance of 128.72’ to a

        fence corner post for a westerly interior corner of Tract RGV-RGC-5059;


        x       N 70°32'58" W (N 72°20'00" W, Record), for a distance of 138.76’ to a

        fence corner post for the most westerly northwest corner of Tract RGV-RGC-

        5059;


        x       N 20°37'07" E (N 19°54'00" E, Record), for a distance of 44.31’ to a set

        5/8” rebar with an MDS LAND SURVEYING aluminum disk capped survey

        marker stamped with the following description: “RGV-RGC-5058-2=5059-

        4” for the most northerly northwest corner of Tract RGV-RGC-5059, said

        point being in the west line of Share 2-A and the east line of Share 1;

Thence: departing the east line of Share 1, over and across Share 2-A, the following

courses and distances:


        x       S 86°48'53" E, for a distance of 163.10’ to a set 5/8” rebar with an MDS

        LAND SURVEYING aluminum disk capped survey marker stamped with the

        following description: “RGV-RGC-5059-5” for the north corner of Tract RGV-

        RGC-5059;


        x       S 49°08'11" E, for a distance of 228.51’ to a set 5/8” rebar with an

        MDS LAND SURVEYING aluminum disk capped survey marker stamped
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 9 of 23




                                   SCHEDULE C (Cont.)

       with the following description: “RGV-RGC-5059-6=5060-2” for the northeast

       corner of Tract RGV-RGC- 5059, said point being in a southerly line of Share

       2-A and the north line of a called 8.547 acre tract designated as Share 3 in the

       Final Decree of Partition recorded in Volume 88, Page 470, Deed Records of

       Starr County, Texas, being the same tract of land acquired by Jesus M. Garza,

       Reyna G. Sepulveda, Ranulfo Garza, Elida G. Ramirez, Maria Garza, Mariana

       Garza, Gloria Garza, Ramon Garza, Jr. and Rene Garza through inheritance from

       the Estate of Ramon R. Garza recorded under Cause No. 871, Probate Records

       of Starr County, Texas, being the same tract of land acquired by Jesus M.

       Garza, Reyna G. Sepulveda, Ranulfo Garza, Elida G. Ramirez, Maria Garza,

       Mariana Garza, Gloria Garza, Ramon Garza, Jr. and Rene Garza through

       inheritance from the Estate of Camilo Garza recorded under Cause No. 853,

       Probate Records of Starr County, Texas, being the same tract of land conveyed

       to Ranulfo Garza by Warranty Deed recorded in Volume 603, Page 503, Official

       Records of Starr County, Texas, and being the same tract of land conveyed to

       San Juanita Sepulveda by Deed of Gift recorded in Volume 1030, Page 373,

       Official Records of Starr County, Texas;

Thence: with the common lines of Share 2-A and Share 3, the following courses and

distances:


       x     N 71°23'42" W (N 72°20'00" W, Record), for a distance of 19.99’ to a

       fence corner post for an easterly interior corner of Tract RGV-RGC-5059;
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 10 of 23




                                    SCHEDULE C (Cont.)


       x      S 09°03'30" W (S 08°07'00" W, Record), for a distance of 226.43’ to a set

       5/8” rebar with an MDS LAND SURVEYING aluminum disk capped survey

       marker stamped with the following description: “RGV-RGC-5059-8=5060-5”

       for the southeast corner of Tract RGV-RGC-5059, said point being in the east

       line of Share 2-A and the west line of Share 3;

Thence: N 49°08'11" W, departing the west line of Share 3, over and across Share 2-A,

for a distance of 246.08’ to the Point of Beginning.



Note: All bearings, distances and coordinates are referenced to the Texas State Plane

Coordinate System, South Zone grid (SPCS 4205) NAD’83. Values may be converted to

ground values using a combined scale factor of 1.000040000.
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 11 of 23




   SCHEDULE
       D
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 12 of 23



                            SCHEDULE D
                            MAP or PLAT
                       LAND TO BE CONDEMNED




                         SCHEDULE D (Cont.)
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 13 of 23
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 14 of 23



                         SCHEDULE D (Cont.)
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 15 of 23



                         SCHEDULE D (Cont.)
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 16 of 23



                             SCHEDULE D (Cont.)




Tract: RGV-RGC-5059
Owner: Unknown Heirs/Devisees of Arturo Garza, Jr.
Acreage: 1.312
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 17 of 23




    SCHEDULE
        E
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 18 of 23



                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tract: RGV-RGC-5059
Owner: Unknown Heirs/Devisees of Arturo Garza, Jr.
Acres: 1.312

       The estate taken is fee simple, subject to existing easements for public roads and

highways, public utilities, railroads, and pipelines; and subject to all interests in minerals

and appurtenant rights for exploration, development, production and removal of said

minerals;

       Reserving to the owners of the lands identified in that certain Executor’s Deed dated

October 15, 1982, recorded in Volume 462, Page 307, Document No. 1982-114427,

Official Public Records, Starr County, Texas, reasonable access to and from the owners’

lands lying between the Rio Grande River and the border barrier through opening(s) or

gate(s) in the border barrier between the westernmost mark labeled “Beginning” and

easternmost mark labeled “Ending” depicted on the map below;

       Excepting and excluding all interests in water rights and water distribution and

drainage systems, if any, provided that any surface rights arising from such water rights or

systems are subordinated to the United States’ construction, operation, and maintenance of

the border barrier.
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 19 of 23



                         SCHEDULE E (Cont.)
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 20 of 23




    SCHEDULE
        F
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 21 of 23




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is SEVEN

THOUSAND, SEVEN HUNDRED AND FIFTY-TWO DOLLARS AND NO/100

($7,752.00), to be deposited herewith in the Registry of the Court for the use and benefit

of the persons entitled thereto.
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 22 of 23




     SCHEDULE
        G
Case 7:21-cv-00010 Document 1-1 Filed on 01/07/21 in TXSD Page 23 of 23




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest as indicated by references in the public records and any other information
available to the United States. See Fed. R. Civ. P. 71.1(c).


 Interested Party                               Reference
 Unknown heirs/devisees of                      Executor’s Deed,
 Arturo Garza, Jr.                              Volume 462, Page 307,
                                                Doc. #1982-114427, filed October 15, 1982,
 Known heirs of Arturo Garza, Jr.:              Official Public Records,
 Martin Garza                                   Starr County, Texas

 Brenham, Texas 77833

 Unknown heirs/devisees of
 Noemi Garza Flores, deceased

 Known heirs of Noemi Garza Flores:
 Arturo Flores, Jr.

 Mission, Texas 78574

 Ameida Salinas                                 Property ID 32933
 Starr County Tax Assessor-Collector
 100 N. FM 3167, Suite 201
 Rio Grande City, Texas 78582
